MEMORANDUM**
Nelson Giraldo Palacio appeals from his guilty-plea conviction and 87-month sentence imposed for attempt to possess with intent to distribute cocaine, in violation of 21 U.S.C. § 841. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Palacio’s counsel has filed a brief stating that there are no arguable issues for review, and a motion to withdraw as counsel of record. Palacio *383also has filed a pro se supplemental brief. Our independent review of the parties’ briefs and the district court record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that Palacio knowingly and voluntarily waived his statutory right to appeal and was sentenced within the terms of the plea agreement. Therefore, we enforce the waiver and dismiss the appeal. See United States v. Martinez, 143 F.3d 1266, 1270-72 (9th Cir.1998) (enforcing waiver of right to appeal where waiver is knowing and voluntary and sentence is in accordance with plea agreement).1
Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. All outstanding motions are denied.